Broyles, C. J.
1. To sustain a conviction of a felony on the testimony -of an accomplice, “there must be corroborating circumstances which, in themselves and independently of the testimony of the accomplice, directly connect the defendant with the crime, or lead to the inference that ho is guilty.” Stokes v. State, 19 Ga. App. 235 (91 S. E. 271); Levister v. State, 21 Ga. App. 50 (93 S. E. 513); Childers v. State, 52 Ga. 106. “Corroborating evidence which, without going to this extent, merely casts a grave suspicion upon the accused is not sufficient.” Taylor v. State, 110 Ga. 150 (3) (35 S. E. 161).
2. Applying these rulings to the instant ease, the testimony of the accomplice was not sufficiently corroborated to authorize the defendant’s con*106viction, and the refusal to grant a new trial was error. The case of Adams v. State, 51 Ga. App. 30 (179 S. E. 417), is distinguished by its facts from the present case.
Decided November 13, 1935.
H. C. Hatcher, G. C. Anderson, for plaintiff in error.
George Hains, solicitor-general, E. J. Glower, contra.

Judgment reversed.


MacIntyre and Ghterry, JJ., concur.